                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 DON NGUYEN, individually and on behalf
 of all others similarly situated,

                Plaintiff,
                                                                      Case No. 3:18-cv-02097-SB
         V.
                                                                         OPINION AND ORDER
 CREE, INC.,


                Defendant.



MOSMAN,J.,

       On November 6, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation ("F&R") [40], recommending that Defendants' Motion to Dismiss [6] be

denied in part and granted in part and that Defendant's Request for Judicial Notice [8] be

granted. Defendants objected [42], and Plaintiff filed a response to the objection [43].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of



1 -OPINION AND ORDER
the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Judge Beckerman recommended that Defendant's motion be denied in part and granted in

pati. F &R [40] at 1. Specifically, she recommended that this court should grant the motion and

dismiss Plaintiffs claims based on alleged misrepresentations regarding the minimum estimated

lifespan of Defendant's bulbs as being preempted by federal law, Plaintiffs unjust enrichment

claim, and Plaintiffs breach of implied wairnnty claim. Id. at 18. She recommended the motion

be denied as to Plaintiffs claims for violations of the Oregon Unlawful Trade Practices Act

(UTP A), his claim for fraudulent representation and concealment, and his claim for breach of

express wan-anty. Id. at 13, 16, 18. She also recommended that this comi deny Defendant's

motion on standing and preemption grounds. Id. at 7, 11.

       I disagree with one aspect of Judge Beckerman's recommendations. Judge Becke1man

recommended that Defendant's motion be denied as it relates to Plaintiffs claim for breach of

express wan-anty. F&R [40] at 18. She reasoned that Plaintiffs complaint allowed an inference

that Defendant had not "repaired, replaced, or refunded the bulbs at issue here." Id. I disagree.

Plaintiffs complaint does not allege that he sought a repair, replacement, or refund, nor does it

actually allege that Defendant breached any warranty. Plaintiffs argument as to his fourth claim

for relief (breach of express and implied wairnnties) alleges that defendant made warranties to

consumers by way of its packaging, that the products were defective, and that this defect

constitutes a breach. Compl. [ECF 1] at 24-25. As Judge Beckerman con-ectly found, alleging a




2 -OPINION AND ORDER
defect is not sufficient to allege a breach of express warranty. F &R [40] at 18 (citing Young v.

Cree, Inc., 2018 WL 1710181, at *9 (N.D. Cal. Apr. 9, 2018)). I therefore GRANT Defendant's

motion to dismiss on this ground as well, and Plaintiffs claim for breach of express warranty is

DISMISSED without prejudice.

        I otherwise adopt Judge Beckerman's recommendations, but I do not wholly adopt her

reasoning as to the issue of standing. I deny Defendant's motion on standing grounds only

because a disconnect between the complaint and Plaintiffs briefing gives rise to an apparent fact

dispute. Plaintiff alleged in his complaint that he purchased four 100-watt bulbs made by

Defendant in October 2015. Compl. [1]     ,r 38. He alleged that those four bulbs burned out within
two years. Id.   ,r 39.
        Defendant then produced, in a declaration attached to the motion to dismiss, a record that

indicates Plaintiff submitted a warranty request for four 100-watt bulbs in October 2017.

Williams Deel. [ECF 7-1] at 1. This warranty claim appears to fit the description for the four

bulbs that Plaintiff alleges he purchased. In addition, Defendant also produced a record that

shows that Plaintiff made two other warranty claims, one for six bulbs, Williams Deel. [ECF 7-2]

at 1, and one for three bulbs. Williams Deel. [ECF 7-3] at 1. In total, the warranty claims appear

to document that Plaintiff purchased-and had replaced-thirteen bulbs. That accounts for more

lightbulbs than Plaintiff has alleged he purchased.

        However, Plaintiffs briefing remains ambiguous on this point. First, in his complaint,

Plaintiff states that he "attempted to contact Cree to request replacement but was unsuccessful in

contacting Cree through their website." Compl. [l] at ,r 39. Later, in briefing, Plaintiff argues that

"[t]he fact that Plaintiff may have purchased more bulbs that he received replacements for prior

to filing [this] suit does not mean Plaintiff cannot establish standing .... " Pl. 's Opp. to Mot. for




3 -OPINION AND ORDER
Summary J. [ECF 25] at 16. Those statements are incompatible. Either Plaintiff was unsuccessful

in filing a waITanty claim or not. Second, as noted above, Plaintiff's complaint alleges only that

he bought four bulbs, which appear to be the same bulbs Cree has shown that it replaced. In

briefing, however, Plaintiff alleges he bought some number of other bulbs that were not replaced

through Defendant's warranty program. Id. This ambiguity gives rise to a possibility that

Plaintiff has purchased some bulbs that he has not received a remedy for, which would convey

him standing. See Hamilton v. General Mills, Inc., 2016 WL 4060310 at *5 (D. Or. July 27,

2018) (holding that failure to show injury beyond the one already cured by virtue of a refund

prevents a plaintiff from stating an injury that would confer standing to sue).

       Finally, for the sake of clarity, my reading of Hamilton is somewhat broader than Judge

Beckerman's. If Plaintiff has received replacement bulbs for every bulb that he purchased, this is

sufficient to satisfy Hamilton and eliminate standing. It is immaterial whether Plaintiff received a

refund or a replacement. It is also my position that standing is eliminated if Plaintiff was offered

replacement bulbs through the wa1Tanty program but refused to mitigate his damages, which was

also the case in Hamilton. Id. at *5. Unless Plaintiff can show that ( 1) he purchased bulbs from

Defendant that have not been replaced through the warranty program, and (2) that the waITanty

program is, in some way, a mere fa9ade, he cannot show that he has standing.

                                         CONCLUSION

       Upon review, I agree with Judge Becke1man's recommendation and I ADOPT the F&R

[40]. I GRANT Defendant's Request for Judicial Notice [8], and I GRANT in part and DENY in

part Defendant's Motion to Dismiss for Failure to State a Claim [6]. Plaintiffs claims for alleged

misrepresentations regarding the minimum estimated lifespan of Defendant's bulbs as being




4 -OPINION AND ORDER
preempted by federal law, unjust enrichment, and breach of express and implied warranties are

DISMISSED without prejudice. Plaintiff's amended complaint is due on December 30, 2019.

       IT IS SO ORDERED.

       DATED this ( ~ of December, 2019.




                                                          Chief United    ates District Judge




5 -OPINION AND ORDER
